Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/241,158 filed on May 04, 2022.

Election/Restrictions
3.	Applicant's election without traverse of claims 1, 5-8, 12-15, 19-21, w.r.t. the elected species IV (Fig. 4) in the reply filed on 05/04/2022 is acknowledged.
4.	Claims 2-4, 9-11, 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species claims, there being no allowable generic or linking claim.

Claim Objections
5.	Claims 7, 12, 15, 19, 21 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections that would avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 7. (As interpreted) The integrated circuit assembly of claim 6, further comprising a stand-off structure extending from the first surface of the second substrate, wherein the stand-off structure substantially circles the integrated circuit package.
Claim 12. (As interpreted) The method of claim 8, wherein forming the integrated circuit package includes forming mold material on the at least one integrated circuit device and on the first surface of the first substrate, and wherein the phase change material abuts the mold material.
Claim 15. (As interpreted) An electronic system, comprising: 
a housing; 
a motherboard disposed within the housing; 
an integrated circuit package electrically attached to a first surface of the motherboard, wherein the integrated circuit package comprises: Application. No. 16/241,1584 Examiner: MAZUMDER
Docket No. AB3561-USArt Unit: 2819a substrate having a first surface and an opposing second surface, and at least one integrated circuit device having a first surface and an opposing second surface, wherein the at least one integrated circuit device is electrically attached by the first surface thereof to the opposing second surface of the substrate; and 
a phase change material formed on the integrated circuit package.
Claim 19. (As interpreted) The electronic system of claim 15, wherein the integrated circuit package includes a mold material abutting the at least one integrated circuit device and the opposing second surface of the substrate and wherein the phase change material abuts the mold material.
Claim 21. (As interpreted) The electronic system of claim 20, further comprising a stand-off structure extending from the first surface of the motherboard and substantially circling the integrated circuit package.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 5-8, 12-14 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Hung (US 2014/0217575 A1).
Regarding independent claim 1, Hung discloses an integrated circuit assembly (Fig. 8, π21), comprising:
an integrated circuit package (100, π21) comprising a first substrate (32 silicon substrate, π21) having a first surface (upper surface) and an opposing second surface (bottom surface), and at least one integrated circuit device (36 or 34, π21) having a first surface (bottom surface) and an opposing second surface (upper surface), wherein the at least one integrated circuit device (36 or 34) is electrically attached by the first surface (bottom surface) thereof to the first surface (upper surface) of the first substrate (32); and
a phase change material (40 TIM which is a phase change polymer, π22) formed on the integrated circuit package (100).
Regarding claim 5, Hung discloses wherein (Fig. 8), the integrated circuit package (100) includes a mold material (38, π21) abutting the at least one integrated circuit device (36 or 34) and the first surface of the first substrate (32) and wherein the phase change material (40) abuts the mold material (38).
Regarding claim 6, Hung discloses wherein (Fig. 8), further including a second substrate (30, π21) having a first surface, wherein the integrated circuit package (100) is electrically attached to the first surface of the second substrate (30) and wherein the phase change material (40) contacts the first surface (upper surface) of the second substrate (30).

Regarding claim 7, Hung discloses wherein (Fig. 8), further comprising a stand-off structure (44/54/56, π27) extending from the first surface of second substrate (30), wherein the stand-off structure (44/54/56) substantially circles the integrated circuit package (100).
Regarding independent claim 8, Hung discloses a method of fabricating an integrated circuit assembly (Fig. 8), comprising:
forming a first substrate (32, π21) having a first surface (upper surface) and an opposing second surface (bottom surface);
forming at least one integrated circuit device (36 or 34, π21) having a first surface and an opposing second surface;
forming an integrated circuit package (100, π21) by electrically attaching the at least one integrated circuit device (36 or 34) to the first substrate (32); and
forming a phase change material (40 TIM which is a phase change polymer, π22) on the integrated circuit package (100).
Regarding claim 12, Hung discloses wherein (Fig. 8), forming the integrated circuit package (100) includes forming mold material (38, π21) on the at least one integrated circuit device (36 or 34, π21) and on the first surface of the first substrate (32), and wherein the phase change material (40) abuts the mold material (38).
Regarding claim 13, Hung discloses wherein (Fig. 8), further including forming a second substrate (30, π21) having a first surface, electrically attaching the integrated circuit package (100) to the first surface of the second substrate (30), and forming the phase change material (40) on the first surface of the second substrate (30).
Regarding claim 14, Hung discloses wherein (Fig. 8), further comprising forming a stand-off structure (44/54/56) extending from the first surface of second substrate (30) and substantially circling the integrated circuit package (100).


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2014/0217575 A1) in view of Yim et al. (2018/0348434 A1).
Regarding independent claim 15, Hung teaches circuit board 30 (may include a circuit board, π38),
an integrated circuit package (100, Fig. 8) electrically attached to a first surface (upper surface) of the circuit board (30), wherein the integrated circuit package (100) comprises:Application. No. 16/241,1584 Examiner: MAZUMDER
Docket No. AB3561-USArt Unit: 2819a substrate (32, π21) having a first surface (bottom surface) and an opposing second surface (upper surface), and at least one integrated circuit device (36 or 34, π21) having a first surface (bottom surface) and an opposing second surface (upper surface), wherein the at least one integrated circuit device (36 or 34) is electrically attached by the first surface (bottom surface) thereof to the opposing second surface (upper surface) of the substrate (32); and
a phase change material (40 TIM which is a phase change polymer, π22) formed on the integrated circuit package (100).
Hung is explicitly silent of disclosing wherein, an electronic system, comprising:
a housing;
a motherboard disposed within the housing.
Yim et al. teaches wherein, an electronic system (Fig. 6), comprising:
a housing (651, π78);
a motherboard (602, π78) disposed within the housing (651).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching by incorporating the packaged device as taught by Yim et al. while forming an electronic system, in order to implement a system using any suitable hardware and/or software to configure as desired (π78).
Regarding claim 19, Hung and Yim et al. teach all of the limitations of claim 15 from which this claim depends.
Hung teaches wherein (Fig. 8), the integrated circuit package (100) includes a mold material (38, π21) abutting the at least one integrated circuit device (36 or 34) and the opposing second surface (upper surface) of the substrate (32) and wherein the phase change material (40) abuts the mold material (38).
Regarding claim 20, Hung and Yim et al. teach all of the limitations of claim 19 from which this claim depends.
Hung teaches wherein (Fig. 8), the phase change material (40) contacts the first surface (upper surface) of the circuit board (30).
Regarding claim 21, Hung and Yim et al. teach all of the limitations of claim 20 from which this claim depends.
Hung teaches wherein (Fig. 8), further comprising a stand-off structure (44/54/56) extending from the first surface (upper surface) of circuit board (30) and substantially circling the integrated circuit package (100).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819